United States Court of Appeals
                                                                                Fifth Circuit
                                                                             F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                           September 24, 2004
                             FOR THE FIFTH CIRCUIT
                                                                         Charles R. Fulbruge III
                             __________________________                          Clerk

                                    No. 04-30175
                                 Summary Calendar
                             __________________________


MICHAEL J. GENELLA, SR.,
                                                                   Plaintiff - Appellant,

versus

RENAISSANCE MEDIA doing business as,
CHARTER COMMUNICATIONS, LLC;
CHARTER COMMUNICATIONS, LLC,

                                                                Defendants - Appellees.

                ___________________________________________________

   Appeal from the United States District Court for the Eastern District of Louisiana
                                  (No. 03-CV-623)
             ___________________________________________________


Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.
                *
PER CURIAM:

         Appellant Genella appeals the lower court’s grant of summary judgment, and

because we find that the district court did not err in granting summary judgment, we

affirm.




         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.
                            I. FACTS AND PROCEEDINGS

       Plaintiff   was   employed    by   Renaissance       Media,   LLC    d/b/a   Charter

Communications, LLC (“Charter”), a cable television, internet, and broadband service
                                                 1
provider, for approximately fourteen years.          Following a contentious run-in with his

supervisor, Linda Miller, on March 5, 2002, Genella was fired on April 5, 2002. Charter

claims Genella was fired as a result of the altercation, when Genella refused to give Miller

access to his notebook which contained company information.

       Genella alleges that he was terminated in retaliation for having informed Charter

that his former supervisor, Rick Ford, misused company funds by paying for repairs to his

automobile with a company credit card. Genella claims that because Miller and Ford were

friends, Miller harassed and ultimately fired him. Genella argues that the notebook

dispute was a mere pretext.

       On February 5, 2003, Genella filed suit against Charter in the Twenty Second

Judicial District Court for the Parish of St. Tammany, State of Louisiana, asserting, inter

alia,violations of the Louisiana Whistleblower Statute and sexual harassment.            On

February 28, 2003, the defendant removed the case to the Federal District Court for the

Eastern District of Louisiana and filed a motion for summary judgment. The district court

       1
              While Genella identifies Charter Communications, LLC as a defendant-
appellee along with Renaissance Media, LLC d/b/a Charter Communications, LLC, he
fails to mention Charter Communications, LLC or any claims against it in his briefs.
The evidence is undisputed that Charter Communications, LLC was not the plaintiff’s
employer. Because Charter Communications, LLC is not a proper party to this action,
we construe the case as against Renaissance Media, LLC d/b/a Charter
Communications, LLC only.

                                             2
granted the motion and dismissed the case. Genella timely appeals.

                              II. STANDARD OF REVIEW

       “This court reviews a district court's grant of summary judgment de novo, applying

the same legal standards as the district court.” American Home Assur. Co. v. United Space

Alliance, LLC, 378 F.3d 482, 486 (5th Cir. 2004), quoting American International Specialty

Lines Insur. Co. v. Canal Indem. Co., 352 F.3d 254, 260 (5th Cir.2003). Summary judgment

is proper if the movant demonstrates that there is no genuine issue of material fact and is

entitled to judgment as a matter of law. FED. R. CIV. P. 56(c); e.g., Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 91 L. Ed. 2d 202, 106 S. Ct. 2505 (1986); Crawford v. Formosa

Plastics Corp., 234 F.3d 899, 902 (5th Cir. 2000).

                                     III. DISCUSSION

A.     Whether Genella’s claim under the Louisiana Whistleblower Statute was properly

       dismissed.

       The district court dismissed the appellant’s claim under the Louisiana

Whistleblower Statute, LA. REV. STAT. § 23:967, because it found that the appellant did

not allege that Charter committed a violation of state law. Rather, the district court

reasoned, Genella reported that Charter was a victim of Ford’s unlawful actions.

       In Ware v. CLECO Power LLC, 90 Fed. Appx. 705 (5th Cir. 2004), this Court

explained the requirement to disclose a violation of state law.

       LA. REV. STAT. § 23:967 protects employees who disclose or threaten to
       disclose an act or practice at their place of employment that violates of [sic]
       state law. To state a claim under LA. REV. STAT. § 23:967, a plaintiff must


                                              3
         allege the violation of state law. Nowhere in his amended complaint does
         [the plaintiff] indicate which state law, if any, was violated by [the
         defendant] and therefore he fails to state a claim under La. Rev. Stat. §
         23:967. The district court correctly granted summary judgment in favor of
         [the defendant] on this claim.

Ware v. CLECO Power LLC, 90 Fed. Appx. 705, 709 (5th Cir., 2004), citing Puig v. Greater

New Orleans Expressway Comm'n, 772 So. 2d 842, 845 (La. App. 5 Cir. 2000).

         Genella, in his petition for damages filed in Louisiana state court, alleged that

“petitioner, as supervisor of company vehicles, reported one of his supervisors for using

a company credit card to repair his private vehicle, which use violated company policy as

well as state law.” Pet. for Damages at 1 (emphasis added). Genella failed to indicate

which state law was violated by Charter when Ford used Charter’s credit card to repair

his private vehicle. Under the standard this Court articulated in Ware, Genella failed to

plead properly his claim under the Louisiana Whistleblower Statute. Moreover, we agree

with the district court that Genella “does not contend that Charter broke the law, rather

that Charter was a victim of its employee’s actions.” Genella v. Renaissance Media LLC,

2004 U.S. Dist. LEXIS 816, 3-4 (E.D. La., 2004). We therefore affirm the district court’s

grant of summary judgment in favor of Charter on the Louisiana Whistleblower Statute

claim.

B.       Whether Genella’s other claims were properly dismissed.

         Genella argues that the district court granted Charter’s motion for summary

judgment without addressing all of his state causes of action. Genella asserts that his state

court complaint properly alleged several theories of recovery, because Louisiana follows


                                             4
a fact pleading format, where pleadings are to be liberally construed. Under this system,

Genella claims, courts are to look to the substance of the pleading to do substantial justice

and may award judgment to which a party is entitled, even if that particular relief has not

been demanded. In his opposition to Charter’s motion for summary judgment, Genella

asserted that he had alleged by inference state tort claims of outrageous conduct, assault

and battery, intentional infliction of emotional distress, invasion of privacy, negligent

misinformation, and abuse of rights. Genella maintains that the district court should have

addressed all of these state causes of action.

       Charter asserts that the Federal Rules of Civil Procedure govern the sufficiency of

pleadings in this diversity case, and that “a district court has no duty to ‘create a claim

which appellant has not spelled out in his pleading.’” McNeily v. United States, 6 F.3d 343,

350 (5th Cir. 1993), quoting Case v. State Farm Mutual Automobile Insurance Co., 294 F.2d

676, 677-78 (5th Cir. 1961). While this case originated in state court and was later removed

to federal court by Charter, Genella’s pleadings must nevertheless conform to federal

pleading requirements. See Varney v. R.J. Reynolds Tobacco Co., 118 F. Supp. 2d 63, 67

(D. Mass., 2000) (“Even in cases removed from state court, the adequacy of pleadings is

measured by the federal rules.”). Genella could have amended his pleadings after removal

to assert any additional claims. See, e.g., Armstrong v. Am. Home Shield Corp., 333 F.3d

566, 567 (5th Cir. 2003) (plaintiffs amended their complaint after removal to include

additional claims). We hold, therefore, that the district court did not err in failing to infer

and consider any theories of recovery latent in Genella’s pleadings.


                                              5
C.     Whether the district court had subject matter jurisdiction.

       The order granting summary judgment in favor of Charter stated: “The events

described by Plaintiff simply don't measure up the to [sic] stuff of lawsuits in the U.S.

District Court. The alleged facts, taken on their face, and the applicable law, taken at its

fair reading, don't come together to make an adjudicative issue, poorly treated as the

Plaintiff may have been.” Genella at 816. Genella, in his brief, argues that if the district

court was referring to the jurisdictional amount, i.e., that the case was worth less than

$75,000, it should have remanded the action to state court. This argument is wholly

without merit.

                                   IV. CONCLUSION

       For the foregoing reasons, the decision of the district court is AFFIRMED.




                                             6